Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claim 1, line 3, it appears Applicant intended “external information on a disturbance factor” to read --external information relating to a disturbance factor--
In claim 1, line 6, it appears Applicant intended “traveling information on a traveling state” to read --traveling information relating to a traveling state--
In claim 2, line 16, it appears Applicant intended “position information on a current position” to read --position information of a current position--
In claim 3, line 20, it appears Applicant intended “vehicles of the same vehicle type” to read --vehicles of a same vehicle type--
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “external information acquisition part”, “friction coefficient estimation part”, “tire state determination part”, and “notification part” in claims 1-5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tire state determination means" in line 19.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US PGPub. No. 2015/0284006). 
Regarding claim 1, Singh discloses a system for determining a tire state, comprising: an external information acquisition part configured to acquire external information on a disturbance factor that affects a condition of a road surface on which a target vehicle travels (¶0058, ¶0117); a friction coefficient estimation part configured to estimate a friction coefficient between a tire of the target vehicle and the road surface based on traveling information on a traveling state of the target vehicle (¶0057-0058, ¶0131); and a tire state determination part configured to determine slipperiness of the tire of the target vehicle based on a reference value indicating the slipperiness of the tire according to the external information and the friction coefficient estimated by the friction coefficient estimation part (¶0058, ¶0079-0080, ¶0125-0126). 
Regarding claim 5, Singh discloses the system according to claim 1, wherein the target vehicle includes the tire state determination part (Figure 6; ¶0080). 
Regarding claim 6, Singh discloses the system according to claim 1, wherein the external information includes at least one of weather information and road information (¶0117). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claim 1 above, and further in view of Rander (US PGPub. No. 2017/0166215). 
Regarding claim 2, Singh discloses the system according to claim 1 (Singh ¶0057-0058, ¶0079-0080, ¶0117, ¶0125-0126, ¶0131), but appears to be silent on the system further wherein the tire state determination part evaluates a tire state based on friction coefficients between tires of a plurality of vehicles having traveled through a position indicated by position information on a current position of the target vehicle and the road surface. 
	Rander, however, teaches a vehicle control system including a tire state determination part that evaluates a tire state based on friction coefficients between tires of a plurality of vehicles having traveled through a position indicated by position information on a current position of the target vehicle and the road surface (Rander Abstract; ¶0014, ¶0031). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Singh in view of Rander. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Singh to include the system further wherein the tire state determination part evaluates a tire state based on friction coefficients between tires of a plurality of vehicles having traveled through a position indicated by position information on a current position of the target vehicle and the road surface, as doing so was a known way of crowd sourcing various tire traction related information and creating a location-specific map of tire traction related information, as recognized by Rander (Rander Abstract; ¶0014, ¶0031).
Regarding claim 3, Singh in view of Rander teaches the system according to claim 1 (Singh ¶0057-0058, ¶0079-0080, ¶0117, ¶0125-0126, ¶0131), wherein the tire state determination means evaluates a tire state based on friction coefficients between tires of a plurality of vehicles of the same vehicle type as the target vehicle and the road surface (Rander ¶0087). 
Regarding claim 4, Singh in view of Rander teaches the system according to claim 1 (Singh ¶0057-0058, ¶0079-0080, ¶0117, ¶0125-0126, ¶0131), further comprising an external device [Rander 300] configured to collect the travelling information from a plurality of vehicles (Rander ¶0014, ¶0031, ¶0036), wherein the target vehicle is capable of communicating with the external device (Rander ¶0036, ¶0060), and wherein the external device includes the tire state determination part, and transmits a determination result obtained by the tire state determination part to the target vehicle (Rander ¶0036, ¶0060). 
Regarding claim 7, Singh in view of Rander teaches the system according to claim 1 (Singh ¶0057-0058, ¶0079-0080, ¶0117, ¶0125-0126, ¶0131), further comprising a notification part configured to notify a driver of the target vehicle of the determination result obtained by the tire state determination part (Rander ¶0092). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669